Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sean Kim on September 10, 2021.
The application has been amended as follows: 
In claim 1, last paragraph, line 2:
After “beyond”, add -- the second position and --.
In claim 10, last paragraph, line 2:
After “beyond”, add -- the second position and --.
In claim 21, line 3:
Delete “and”.
In claim 21, between line 3 and line 4:
Insert the following paragraph:
 -- a baling ram actuatable to slidably move across the charging chamber; and --.

In claim 21, last paragraph, line 2:

In claim 22, lines 1-2:
Replace “further comprising a baling ram actuatable to slidably move across the charging chamber and” with -- wherein the baling ram is configured to --.
In claim 23, line 4:
Replace “gatherer” with -- baling --.
In claim 26, line 1:
Replace “14” with -- 21 --.

Allowable Subject Matter
Claims 1-2, 4-11, 13-15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baling machine comprising the first surface of the containment member positioned beyond the second position and an upper boundary of the charging chamber towards the bottom surface of the charging chamber when the containment member is in the third position, in combination with the rest of the claimed limitations.
Claim 21 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baling machine comprising the pair of pivotable doors positioned beyond the deployed position and an upper boundary of the charging chamber towards the bottom surface of the charging chamber when the pair of pivotable doors are in the compressing position, in combination with the rest of the claimed limitations.
US 20070028787A1,US8240247,US6823776,US5193454,and US4594942 disclose baler having at least one containment member/pivotable door in a hopper, but none of their containment members/pivotable doors positioned beyond the claimed second position/deployed position and an upper boundary of the charging chamber towards the bottom surface of the charging chamber.
US 7,191,701 to Fukuizumi et al. discloses a compactor having a pivotable compression member (152) positioned beyond a horizontal boundary towards a bottom surface of a container (120) when in a compression position. Because the compactor of Fukuizumi is not the type of baler having a baling ram, the compression member of Fukuizumi needs to move beyond a horizontal boundary towards a bottom surface of a container (120) when in a compression position. Therefore, there is no reason or motivation to modify the containment members/pivotable doors of the balers of the above references to move the containment members/pivotable doors beyond the horizontal boundary towards a bottom surface because  the balers of the above references are already included a baling ram for compressing material, and such modification would be impermissible hindsighted. Additionally, the pivotable compression member of Fukuizumi does not flush with an inner surface of the hopper or define at least a portion of sidewalls of the hopper as required in the independent claims 1, 10, and 21. For the above reasons, it is concluded by the Examiner that claims 1, 10, 21 and their dependents are allowable over the prior art of record.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725 
September 10, 2021